UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7895



In Re: ELIZABETH MARIE RUSHING FLOYD,

                                                          Petitioner.



      On Petition for Writ of Mandamus.     (CA-02-443-2-3-V)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth Marie Rushing Floyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth   Marie   Rushing    Floyd   petitions   for   a   writ   of

mandamus, alleging the district court has unduly delayed acting on

her motion filed on October 25, 2002, pursuant to 28 U.S.C. § 2255

(2000).   She seeks an order from this court directing the district

court to act upon the motion.      Our review of the record reveals the

district court considered and denied Floyd’s § 2255 motion by order

entered December 11, 2002.         Accordingly, we deny as moot the

mandamus petition. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                        PETITION DENIED




                                     2